Citation Nr: 1726356	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy (sciatic nerve) of the left lower extremity prior to March 25, 2014, and in excess of 20 percent beginning on March 25, 2014.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy (sciatic nerve) of the right lower extremity prior to March 25, 2014, and in excess of 20 percent beginning on March 25, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1971 and from October 1974 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which assigned a ten percent disability rating for the Veteran's service connected left lower extremity and right lower extremity radiculopathy from October 31, 2011.  In a February 2013 decision, the Board granted the 10 percent ratings for radiculopathy of each lower extremity for the period for the period from August 24, 2005 to October 31, 2011.  The RO implemented those ratings in a March 2013 rating decision.  Those ratings were increased to 20 percent in an August 2014 rating decision, effective March 25, 2014.  

In August 2012, the Veteran filed a notice of disagreement with the July 2012 rating decision, the RO furnished a statement of the case in April 2013, and the Veteran perfected his appeal to the Board by filing a VA Form 9 in July 2013.  

In March 2014, during the pendency of this appeal of the radiculopathy rating issues, the Veteran filed a VA Form 21-8940 form for increased compensation based on unemployability.  He specified that he was unemployable due to a number of service-connected disabilities, including the radiculopathy.  The Veteran filed a notice of disagreement in November 2014, was issued a statement of the case in February 2016 and filed a VA Form 9 in April 2016.  Of note, as he asserted that he was unemployable due in part to his radiculopathy, his TDIU claim is part and parcel to the radiculopathy service-connection claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared and provided testimony before the undersigned in January 2017 at which time the Veteran withdrew his appeal for radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim seeking higher ratings for service-connected radiculopathy of the right lower extremity.

2.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim seeking higher ratings for service-connected radiculopathy of the left lower extremity.

3.  The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.
	

CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal of the claim for higher ratings for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for higher ratings for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (b) (2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a total disability due to individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2016).

On the record during the January 2017 hearing, the Veteran, through his representative, indicated that he wished to withdraw his appeal as to the ratings assigned for radiculopathy of the lower extremities and only keep on appeal the TDIU issue.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to the radiculopathy ratings issues is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


(CONTINUED ON NEXT PAGE)


TDIU

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

The Veteran has the following disabilities for which service connection has been established:  tinnitus rated 10 percent disabling since April 6, 2010; left lower extremity radiculopathy (sciatic nerve) rated 10 percent disabling beginning August 24, 2005 and 20 percent disabling beginning March 25, 2014; right lower extremity radiculopathy (sciatic nerve), rated 10 percent disabling beginning August 24, 2005 and 20 percent disabling beginning March 25, 2014, left lower extremity radiculopathy (femoral nerve), rated 20 percent disabling beginning March 25, 2014; right lower extremity radiculopathy (femoral nerve), rated 20 percent disabling beginning March 25, 2014; bilateral hearing loss, rated noncompensable beginning April 6, 2010 and 40 percent disabling beginning March 25, 2014; and residuals, low back strain, rated 40 percent disabling beginning August 24, 2005.  His combined rating was 50 percent from August 24, 2005, 60 percent from April 6, 2010, and 90 percent beginning on March 25, 2014.  

Therefore the Veteran meets the schedular criteria for consideration of a claim for TDIU under 38 C.F.R. § 4.16 (a) beginning March 25, 2014 but does not meet the schedular criteria prior to that date.  

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b).

The Veteran submitted VA 21-8940 applications for increased compensation based on unemployability in March 2014, July 2015, and August 2015.  In the March 2014 application, he stated that he worked full time as a medical records supervisor until March 25, 2014, with highest gross earnings of $4690 per month.  In stating he was leaving his job because he could not concentrate, or stand or sit for very long.  He stated he had developed vertigo which affected him at least two times a week.  

Service connection for Meniere's disease was denied in an August 2014 rating decision and the Veteran expressly declined to perfect the appeal in his April 2016 VA Form 9.  The Veteran does not have a service-connected disability that includes vertigo symptoms.  Therefore, the Board cannot consider his vertigo when determining if TDIU is warranted.  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During a January 2017 videoconference Board hearing, the Veteran stated that if he sits for too long he goes numb in his waist area and if he stands up "it burns real bad."  He stated that he uses a rollator to ambulate, and was issued a scooter by the VA to use when shopping.  The Veteran stated he took regular retirement in May 2014 instead of disability retirement.  The Veteran also reported having completed four years of high school and said he has a bachelor's degree in business administration, but his transcripts were destroyed.  The Veteran stated he worked in medical records from January 1999 until 2014.

A December 2007 VA examination report noted that the Veteran had problems with lifting and carrying due to his back pain and had to get someone to lift things for him at work.

A July 2010 VA examination report further noted his back injury's impact on his occupation noting that the Veteran was unable to lift heavy boxes or climb stairs.  He also was no longer able to do car repairs, sit for long while fishing, and had trouble sleeping as well as lifting and walking.

A June 2012 VA examination report noted that the Veteran would not be able to work in a physically demanding position lifting greater than 25 pounds repetitively.  The examiner did state the Veteran could work in a moderately physical or sedentary position.

April 2014 VA treatment records show that the Veteran is limited to lifting ten pounds, can only intermittently walk 100 yards during an eight hour day, is able to sit or stand for less than four hours during an eight hour day, and for only fifteen minutes without numbness and parathesias resulting.

July 2015 VA treatment records show that the Veteran was issued a rollator walker and was also assessed for a scooter.

An August 2015 Compensation and Pension examination report shows that the Veteran retired from the VA a year prior and now spends his days watching TV, taking walks and doing minor yard work.  He reports constant pain with flare ups one to two times a week and stated that sometimes it hurts so bad he doesn't want to get out of bed and if he tries to do anything, it is worse.  The Veteran stated that he can't reach down to pick money up from the floor, and with his medication, cannot make good judgement calls which is the reason he retired early.  The Veteran stated that the ongoing use of narcotics affected his ability to focus, concentrate and follow instructions, but stated his use of medications has decreased since he has been off work.  He reported that he was unable to lift even a ream of paper without increasing back pain, and had difficulty with lifting medical records.

January 2016 treatment records show that the Veteran has been issued a scooter for ambulation.

A June 2016 form 28-1902b counseling record found employment for the Veteran infeasible.  The counselor reported that the severity and number of disabling conditions, combined with the chronic pain led to a finding that the vocational goal for the Veteran was infeasible.  The counselor opined:

The Veteran's service connected disabilities place him at an employment disadvantage compared to similarly circumstanced veterans.  His service connected disabilities are the cause for the above limitation as the Veteran is unable to retain employment in the labor market that does not aggravate his service connected disabilities.  Therefore, the effects of the impairment contribute in an identifiable, measurable or observable way to the Veteran's ability to retain employment that is consistent with his disabilities.  The impairments were found to result in substantial part from the Veteran's service connected disabilities.

Considering all evidence of record, the Board finds that the preponderance of evidence indicates that the Veteran's service-connected disabilities, alone and without considering his vertigo, have rendered him unable to secure and follow a substantially gainful occupation.  Therefore, TDIU must be granted.  The AOJ will assign an effective date in the first instance, and, if the Veteran disagrees with the effective date, he will have the opportunity to appeal that assignment.  


ORDER

The appeal with regard to entitlement to a disability rating in excess of 10 percent for radiculopathy (sciatic nerve) of the right lower extremity prior to March 25, 2014, and in excess of 20 percent beginning on March 25, 2014, is dismissed.

The appeal with regard to entitlement to a disability rating in excess of 10 percent for radiculopathy (sciatic nerve) of the left lower extremity prior to March 25, 2014, and in excess of 20 percent beginning on March 25, 2014, is dismissed.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


